DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending in the application. Amended claims 4, 9, and 11-18, and new claims 19-20 have been noted. The amendment filed 4/18/22 has been entered and carefully considered.
Claim Objections
Applicant’s amendments are sufficient to overcome the previous objections.
Claim Rejections - 35 USC § 112
Applicant’s amendments are sufficient to overcome the previous rejection. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Darling et al (US 2017/0166456) in view of Maes et al (US 2018/0171475).
Darling discloses a method of depositing a metal or metal oxide [0028] comprising: providing a base material in a reactor [0031]; and depositing the metal or metal oxide using a sequential infiltration synthesis (SIS) process including at least one cycle [0027] of: pulsing a first metal precursor into the reactor for a first pulse time, exposing the base material to the first metal precursor for a first exposure time and at a first partial pressure, the first metal precursor infiltration at least a portion of the base material and binding therein with the base material, purging the reactor of the first metal precursor, pulsing a co-reactant precursor into the reactor for a second pulse time, exposing the base material to the co-reactant precursor for a second exposure time and at a second partial pressure [0026], the co-reactant precursor infiltrating at least a portion of the base material and binding therein to form the metal or metal oxide, and purging the reactor of the co-reactant precursor [0029]-[0033]. 
Darling does not disclose exposing the base material to a pre-treatment metal precursor.
Maes discloses a sequential infiltration synthesis process wherein the first precursor is also used in a soak period prior to the alternating deposition steps (Fig. 2a-2b) in order to assure a deep infiltration of the first precursor in the infiltrateable base material [0086]-[0087]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to expose the base material of Darling to a pre-treatment with the first metal precursor, such as a soak period as suggested by Maes, in order to assure deep infiltration of the first precursor into the base material. 
Regarding Claims 2, 6-9, 11, and 15-18, Darling discloses the first metal precursor pulse time is 1-10 seconds [0023]; the co-reactant pulse time is 1-10 seconds [0026]; the base material may be polyurethane, polyester, etc. [0022]; the metal may be tungsten (W) [0028]; and the reactor may be purged of the co-reactant by reducing the pressure to vacuum (i.e. evacuated) [0031]. Darling does not explicitly disclose the time for the purging step, but 1-500 seconds would have been obvious since the first precursor and co-reactant exposure times may also both be 1-500 seconds [0023]; [0026].
Regarding Claims 3-5 and 12-14, Maes discloses that the first precursor is also used during the soak period [0087] (Fig. 2a-2b) and the soak period may be 10-9000 seconds [0086]. 
Regarding Claim 10, Darling discloses alternatively depositing the metal or metal oxide by ALD [0018], wherein ALD forms the material on the surface of the base material [0029]. It would have been obvious to incorporate a pre-treatment of the base material with the first metal precursor in the process of Darling as a soak period as suggested by Maes even during a similar ALD process in order to obtain better coverage of the base material.
Regarding Claim 19, Maes discloses using a soak period for other precursors as well, such as the second precursor to infiltrate the substrate and react with the first precursor [0098] and Darling discloses that the first metal precursor may be “any combination” of suitable precursors [0025] to form “any combination” of inorganic materials [0028]. Thus, it would have been obvious to use a different metal precursor, such as an additional first metal precursor as suggested by Darling, as a soak as suggested by Maes in order to better infiltrate the substrate material for deposition of desired inorganic materials.
Regarding Claim 20, Darling discloses a first metal precursor pulse time of 1-10 seconds [0023] and Maes discloses a soak period (i.e. pre-treatment) may be 10-9000 seconds [0086] for better infiltration of the substrate [0087]. 
Thus, claims 1-20 would have been obvious within the meaning of 35 USC 103 over the combined teachings of Darling and Maes.
Response to Arguments
Applicant's arguments filed 4/18/22 have been fully considered but they are not persuasive. Applicant argues that Maes does not teach an initial “pre-treatment” before the SIS cycle, but rather teaches the use of a first precursor exposure that may be exposed for a longer soak period. This is not found persuasive because Maes discloses that period T1 may comprise a flush period FP [0084], load period LP [0085], and/or soak period SP [0086] to infiltrate and absorb in the material [0087] and thus would suggest a separate soak step that is separate and in addition to other precursor exposure steps. 
Applicant argues that the prior art does not suggest a pre-treatment metal precursor different than the first metal precursor. This is not found persuasive because Maes discloses using a soak period for other precursors as well, such as the second precursor to infiltrate the substrate and react with the first precursor [0098] and Darling discloses that the first metal precursor may be “any combination” of suitable precursors [0025] to form “any combination” of inorganic materials [0028]. Thus, it would have been obvious to use a different metal precursor, such as an additional first metal precursor as suggested by Darling, as a soak as suggested by Maes in order to better infiltrate the substrate material for deposition of desired inorganic materials.
Applicant argues that the combination of prior art does not teach the pre-treatment metal precursor is exposed for 10-30 seconds and the first metal precursor is exposed for 2-4 seconds. This is not found persuasive because Darling discloses a first metal precursor pulse time of 1-10 seconds [0023] and Maes discloses a soak period (i.e. pre-treatment) may be 10-9000 seconds [0086] for better infiltration of the substrate [0087]. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH A BURKHART whose telephone number is (571)272-6647. The examiner can normally be reached Monday, Tuesday, Thursday, Friday: 8:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 571-272-1423. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZABETH A BURKHART/Primary Examiner, Art Unit 1715